IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF DISCIPLINE OF                         No. 69417
                                                                                   FILE
                MITCHELL L. POSIN, BAR NO. 2840.                                    MAR 2 5 2016
                                                                                      CW K. LINDEMAN
                                                                                        SUgREMEQ.




                  ORDER APPROVING CONDITIONAL GUILTY PLEA AGREEMENT,
                            This is an automatic review of a Southern Nevada
                Disciplinary Board hearing panel's recommendation that this court
                approve, pursuant to SCR 113, a conditional guilty plea agreement in
                exchange for a stated form of discipline for attorney Mitchell L. Posin.
                Under the agreement, Posin admitted to violations of RPC 1.1
                (competence), RPC 1.2 (scope of representation), RPC 1.3 (diligence), RPC
                1.4 (communication), and RPC 1.15 (safekeeping property).
                            The agreement provides for a 2-year suspension with 18
                months stayed, subject to Posin satisfying the following conditions: (1)
                remain on probation for 2 years starting 30 days after the plea is accepted
                by the panel, during which time Posin must not receive any grievances
                that result in actual discipline and must provide quarterly reports to bar
                counsel regarding his place of employment, practice areas, caseload,
                restitution payments, and any issues that may have developed; (2) obtain
                a mentor, to be approved by the state bar, who must be a licensed attorney
                practicing in personal injury law, and who will monitor Posin's active
                cases and report quarterly to bar counsel; (3) pay restitution in specific
                amounts to five clients and provide proof of payment by the end of the
                probation period; and (4) pay for the costs of the disciplinary proceeding
                within one year, excluding bar counsel and staff salaries.
                            Based on our review of the record, we conclude that the guilty
SUPREME COURT


                plea agreement should be approved. See SCR 113(1). We hereby impose a
     OF
   NEVADA


(0) 1947A e
                                                                                   p - tilLicY1
                   2-year suspension with 18 months of the suspension stayed. Additionally,
                   Posin must comply with all of the conditions in the plea agreement, as
                   outlined above, must pay restitution as set forth in the plea agreement,
                   and must pay the costs of the disciplinary proceedings, excluding bar
                   counsel and staff salaries, within the time frame designated in the plea
                   agreement. See SCR 120.
                               It is so ORDERED.


                                                                                            J.
                                                              Cherry


                                                                 Piek0A    I       , J.
                   6ibbons                                    Pickering 141


                   HARDESTY, DOUGLAS, and SAITTA, JJ., dissenting:
                               We dissent because, having considered the relevant standards
                   and the mitigating and aggravating factors, a 2-year suspension with 18
                   months stayed is insufficient to protect the public and the integrity of the
                   profession considering Posin's admitted misconduct, the number of clients
                   harmed, the extent of the harm, and the relatively recent prior discipline
                   for similar misconduct. Therefore, we would reject the conditional guilty
                   plea agreement and remand for further proceedings.


                                                                       J.
                                           Hardesty



                                                              Saitta


SUPREME COURT
        OF
     NEVADA
                                                         2
(01 1947A    em.
                 cc: Chair, Southern Nevada Disciplinary Board
                      William B. Terry, Chartered
                       C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Office, U.S. Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A    e